STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Dec. 18, 2020.

Response to Arguments
Applicant’s arguments regarding claims  10-20 have been considered and are persuasive, in view of the amendment of the claims.  

Allowable Subject Matter
Claims  10-20 are allowed.
This application is in condition for allowance except for the presence of claims 1-9 directed to  Invention I non-elected without traverse.  Accordingly, claims 1-9 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645